Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sidney B. Harr appeals the district court’s order granting N. Lorrin Freeman’s motion to dismiss Harr’s civil rights claims against Freeman. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Harr v. Freeman, No. 5:16-cv-00199-FL (E.D.N.C. Aug. 16, 2016). We dispense with- oral argument because the facts and legal contentions are adequately presented in the, materials be*186fore this court and argument would not aid the decisional process.
AFFIRMED